EXHIBIT COMVERGE, INC. EXECUTIVE EMPLOYMENT AGREEMENT THIS EXECUTIVE EMPLOYMENT AGREEMENT (this “Agreement”) is entered into as of this 18th day of February, 2010, by and between R. Blake Young, an individual (“Executive”), and Comverge, Inc., a Delaware corporation (the “Company”).The Executive and Company are collectively referred to as “Parties” and individually as “Party”. WHEREAS, the Company has wishesto employ Executive to provide personal services to the Company and wishes to provide Executive with certain compensation and benefits in return for such services; WHEREAS, the Company has retained Executive in the past to serve as an independent director to the Board, and the Company and Executive desire for the Executive to remain as a “non-independent” director on the board, pursuant to the this Agreement, and to assume the position and duties as provided herein; and WHEREAS, Executive wishes to be employed by the Company, and to provide personal services to the Company in return for certain compensation and benefits. NOW, THEREFORE, in consideration of the mutual promises and covenants contained herein, the Executive and the Company hereby agree as follows: SECTION 1. EMPLOYMENT BY THE COMPANY. 1.1Employment Agreement.Executive’s relationship with the Company has been solely as an independent director of the board.Upon the date of execution of this Agreementand conditioned upon the written consent of the Board of Directors (the “Employment Date”), Executive’s continued employment with the Company shall be pursuant to the terms stated herein. 1.2Position and Duties.Executive shall serve in the position of President and Chief Executive Officer (collectively “President & CEO”), with such powers, duties, and/or responsibilities as are assigned to Executive by the Company’s Board of Directors or their delegate.Executive will devote his best efforts, time, and attention exclusively to the business of the Company, and shall faithfully and efficiently discharge all duties and responsibilities assigned to him hereunder.Executive shall comply with all Company policies, procedures and practices as may now exist or which from time to time be implemented. In order to fulfill the duties as described in this Section 1.2, Executive shall cease performing any business activities through or for any business entity other than the Company, including but not limited to any consulting activities in which Executive engaged prior to his execution of this Agreement. 1.3Location.Executive’s primary office location shall be Atlanta, Georgia, where for the first nine months the Executive may live in Houston, Texas and commute to Atlanta, Georgia, with the understanding that the Executive shall permanently relocate within next nine months of his start date to Atlanta, Georgia.Executive acknowledges that the Company’s business extends across the entire United States and elsewhere and that, from time to time, however, Executive’s duties may require him to travel and to work at other locations, including but not limited toother Company office locations. 1 1.4Term.The term of Executive’s employment hereunder shall commence as of the Employment Date and shall continue through February 18, 2013 unless earlier terminated pursuant to the provisions of this Agreement.The Board may elect to extend this Agreement by providing ninety (90) days advanced written notice prior to any then-scheduled expiration. SECTION 2. COMPENSATION, BENEFITS AND OWNERSHIP. 2.1Compensation.Executive shall be paid a salary, and shall be eligible to receive incentive compensation, as described in Exhibit A attached hereto.All compensation payable pursuant to any plan or program described in Exhibit A shall be governed by and subject to the applicable plan or program documents, which may from time to time be amended, modified or terminated on such terms and in such manner as is permitted in respect of the applicable plan or program.The Parties understand that, with the exception of the Company’s withholding and payroll tax obligations, the Executive is responsible for all income tax obligations and that there are no additional payments to be made by the Company to the Executive for such obligations. 2.2Company Benefits.Subject to the satisfaction of the general rules for eligibility and participation under the Company’s standard employee benefit plans and practices, Executive shall be allowed to participate in the Company’s standard employee benefit plans and practices which may be in effect from time to time during the term of Executive’s employment and are provided by the Company to its employees generally.Such participation shall be governed by the applicable plan documents, and the Company reserves the right, in its discretion, to amend, modify, or discontinue any benefit plan or practice. 2.3Section 280G Limitation.In the event that any payments to which Executive becomes entitled in accordance with the provisions hereof, or in connection with any plans or programs referred to in Exhibit A or Section 2.2 hereof, would otherwise be deemed to constitute “parachute payments” (each one, a “Parachute Payment”) within the meaning of Section 280G of the Internal Revenue Code of 1986, as amended and the regulations and administrative guidance thereunder (the “Code”), then such Parachute Payments will be subject to reduction to the extent necessary to assure that Executive receives only the greater benefit of receiving (a) the amount of those payments which would constitute such a Parachute Payment or (b) the amount which yields Executive the greatest after-tax amount of benefits after taking into account any excise tax imposed on the payments provided to Executive pursuant to this Agreement (or on any other benefits to which Executive may be entitled in connection with the
